THE COURT.
The lower court dismissed this cause for want of jurisdiction.
A suit upon a rejected claim is not an exercise of probate jurisdiction. The action is. upon the contract and venue is determined as in other civil eases. (McLean v. Crow, 88 Cal. 644, 647 [26 Pac. 596] ; Gallagher v. McGraw, 132 Cal. 601 [26 Pac. 596].) Such a suit is also recognized as a transitory action. It follows the person of the defendant and may be tried in a county other than that wherein the estate is being probated. (Thompson v. Wood, ll5 Cal. 301 [64 Pac. 1080].)
The order is affirmed.